Title: To George Washington from Charles MacIver, November 1784
From: MacIver, Charles
To: Washington, George



Sir
Alexandria [November 1784]

If Affairs of infinite Consequence had not engaged your Excellency’s Time & Attention an Address on the following Subject

would probably have been directed to you at an earlier Period. Had I the Honour of your Acquaintance, most probably it would have first sought your Patronage.
Your Excellency will now give me Leave to acquaint you that I was early imbued with certain Principles repugnant to Oppression and Tyranny, and one of the most forward & zealous Instigators of Emigration from the Highlands of Scotland. My Designs were benevolent and hazardous. They proved unfortunate. I incurred the Resentment of the opulent Part of my Countrymen and Relations, (as well as of the British Tories in general[)], and received no Support nor Patronage on this Side. I regret still more that many of the Emigrants revolted from that Freedom they formerly courted, and that neither the one nor the other received the Benefit intended. On these Accounts I entertained Doubts whether I should ever take Concern in such Matters again. Instead of a Kind of circular Letters, I at last confined my Advices to one Gentleman, whose Age & Infirmities, concurring with other Circumstances, will retard his usual Activity among his oppressed Countrymen. Four young Gentlemen, of natural Influence and personal Popularity, accompanied with an enthusiastic Ardour in the Cause of Freedom, individually bid fair to outstrip him in Exertion and Success. Their Letters on Emigration are not directed to me, because the Accounts they received of me during the latter Part of the War were uncertain. They refer me to later Emigrants, and to some new Comers; none of whom has overcome national Prejudices. In short, they are all averse to Emigration, and will probably discourage it with Success, unless some powerful Patronage is discovered. Without the Aid of such, I shall lay still, as I have for several Years. Is it not natural for one who desires to know what may be expected in this Way, to wish for the Honour of Access to your Excellency, for Information?
The young Gentlemen above-mentioned represent that Oppression is reduced to a System, and are ready to imbarque their own little Property in an approved Plan of Emigration. Repeatedly and cordially have they congratulated the Americans, first on the near Prospect, and since on the actual Enjoyment of Liberty and Independence. Three of them are Clergymen, and being so well disposed to this Country, seem to merit Encouragement in a Settlement of Highlanders; especially,

as they detest the Principles of the Scotch Aristocracy, and will oppose their influence against any Man who may dare to advance them in a Land of equal Liberty. But these Gentlemen are not wealthy, & consequently cannot support the thousands who will wish to accompany them, and the thousands who will wish to follow them. The Number of poor Emigrants will probably be very great. It is submitted whether they merit the Patronage of Men of publick Spirit, who should make it a Point to with-draw them from every Degree of Aristocratical Influence. If Landmongers of great Property could be recompenced in Land, clear of Taxes for a limited Time, they might support very beneficial undertakings in this Way. Population would keep Pace with Commerce, & Debts nobly incurred would be honourably discharged. Tho the Success of any Part I may take in this Business may depend on total Silence till the Expiration of the accompanying Tour, and I have accordingly exercised great Caution on the Subject of late Years, yet have I discovered Reason to suppose that your Excellency could not want respectable Associates to second any Designs of this Sort you may think proper to patronize. Your Excellency’s Humanity will lead you to consider how far the Benefit of the Emigrants, the Benefit of their Patrons, & the Benefit of the Publick may be made to coincide. The same Disposition will lead you to consider whether the Risques & Trouble of Emigration will be amply recompenced to the Emigrants by any Amendment of their Condition on this Side: And whether our Constitutions promise them more ample and permanent Privileges than they already enjoy: or, in other Words, whether the Powers of Government are more properly bounded, & the Liberties of the People better secured by our Constitutions, than in their own Country.
Tho I lost most of my Mss. & Letters, since the Year 1773, I have now some before me, mostly Scrolls and short Memorandums wrote in 1774, & since; political Hints, some of which were printed and approved; a large Ms. which was intended for the Press; a Lecture intended to promote the Honour, Happiness and Security of the united States, including a close and interesting Application to the present Circumstances and future Prospects of this new World.
These Writings consist of several Hundred Pages, which the

Circumstances of my Health & Affairs will not allow me to transmit; especially as they consist of first Thoughts, often irregularly disposed, amidst the Distractions of a laborious Business. Even on the Subject of Emigration, to which I have such Ambition to draw your Excellency’s Attention, I am stinted, for Health and Time, to send the present.
Almost every Thing in Ms. No. 25, containing near 100 folio Pages, was a vain Attempt to secure the most shining Members of the Minority of the British Parliament in our Interest. I have Reason to think it contributed to prolong the Opposition of a few Individuals. When no Hopes of Peace or Reconciliation remained, I suspended all attempts of this Sort, & was provoked to attempt a political Pamphlet, including, among numerous Topics, an attempt to explain the Resources of America to support a War, and inculcating the great, & almost evident, Probability of foreign Assistance.
In Order to be honest & intelligent, as well as confident, during the British Part of the accompanying Tour, the Promoter of Emigrations should be well acquainted with the Quality of Lands, Usages, political Institutions, & all Matters of Importance respecting this Country. With the Support of an easy Patronage, for a short Time, I should hope to acquire the necessary Information in this Way.
Tho I have been accustomed to expect the greatest Crouds from the Highlands, yet I little doubt of procuring valuable Individuals in the Rest of my British Tour, and contributing to promote a Spirit of Emigration, which promises to increase the Wealth & Population of the united States. Some Highlanders who acted on the Highlands in Consequence of my Letters, brought many Passengers also from Ireland, & other Parts.
I shall be very happy and highly honoured in knowing your Excellency’s Opinion on this Matter, or hearing that you will consider of it, & send me your Opinion with all convenient Speed. It is evident that my Plans must undergo a very great, if not a total Change, if I should revise them myself. But, under your Excellency’s Patronage, they might be rendered perfectly correct & consistent. After what I have said of the Advantage of keeping my Concern in the Matter a Secret till a proper Opportunity, I need add no more at this Time, than that I am, with

the most profound Respect, Your Excellency’s most devoted humble Servant
Chas MacIver at the Printing-office in Alexandria.
